DETAILED ACTION
This action is response to application number 17/234,811 dated on 04/20/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: monitor hardware operative to and communication management hardware operative to in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claims 4-6 limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claims 4-6, limitations, receiver circuit and a controlling circuit, respectively are equivalent to Fig. 2, (“A receiver circuit of the wireless device 101 may comprise RF circuit 205 or a combination of RF circuit 205 and baseband circuit 210”; ¶20) and Fig. 2, controlling circuit 215 as described in the specification (“The controlling circuit 215 such as a controller comprising a microcontroller (MCU) 2151 and a digital signal processing circuit (DSP) 2152”; ¶20).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by El- Tong et al. (US 10,244,307 B1).

Claim 1, Tong discloses a method utilized in a wireless device (primary wireless headphone and secondary wireless headphone; Fig. 1A, els. 104, 106; Col. 5, lines 40-60) to be used as a slave device to be wirelessly connected to a master device (audio source, smart phone, computer; Col. 5, lines 25-40) in a piconet (piconet; network of devices (Figs. 1A, 1B) connected using Bluetooth technology) (Col. 5, lines 25-60; As shown in FIG. 1, bidirectional communications may be established between audio source 102 and primary wireless headphone 104 and between audio source 102 and secondary wireless headphone 106. In some embodiments, a normal bidirectional communication link may be established between audio source 102 and primary wireless headphone 104 using a short-range wireless communication protocol (e.g., the Bluetooth or WiFi protocol). That is, primary wireless headphone 104 may work in the normal mode. In the normal mode, primary wireless headphone 104 may receive audio information (e.g., in data packets) transmitted by a carrier wave from audio source 102 via the normal bidirectional communication link. In some embodiments, audio information may be a stream of audio stereo information in the form of compressed or uncompressed stereo samples for first and second audio channels, such as left-channel audio information and right-channel audio information or the like;  Col. 5, lines 60-; Col. 6, lines 10), comprising:
using a receiver circuit (a receiver circuit; Fig. 2, els. 208, 210, 212;  Fig. 2, els. 222, 224, 226; Col. 12, lines 5-10, lines 18-22; Col. 14, lines 33-36) of the wireless device (primary wireless headphone and secondary wireless headphone; Fig. 1A, els. 104, 106; Col. 5, lines 40-60) to receive a data packet stream transmitted from an audio source (Figs. 1A, 1B; Col. 6, lines 3-10; Co. 6, lines 30-35; In some embodiments, audio information may be transmitted by audio source 102 according to the Bluetooth protocol at the working radio frequency (RF) band between 2402 MHz and 2480 MHz or between 2400 MHz and 2483.5 MHz (referred to herein as “2.4 GHz”). Bluetooth is a wireless technology standard for exchanging data over short distances, and the Bluetooth protocol is one example of short-range wireless communication protocols. In one example, audio source 102 may apply the advanced audio distribution profile (A2DP) of the Bluetooth protocol for transmitting the audio information. For example, based on the A2DP, a Bluetooth audio streaming of music or voice may be streamed from audio source 102 to primary and secondary wireless headphones 104 and 106 over Bluetooth connections. In some embodiments, audio information may be transmitted by audio source 102 according to the WiFi protocol at the working RF band of 2.4 GHz or 5 GHz. WiFi is a wireless technology for wireless local area networking based on the IEEE 802.11 standards, and the WiFi protocol (also known as the 802.11 protocol) is another example of short-range wireless communication protocols. It is understood that the transmission of the audio information by audio source 102 may be using any other suitable short-range wireless communication besides Bluetooth and WiFi; Col. 7, lines 10-30); and 
tuning (adjust) a clock frequency generated from an oscillator (clock oscillator of primary wireless headphone and/or secondary wireless headphone; Fig. 3, el. 312) of the wireless device according to at least one of a frequency offset generated from the receiver circuit of the wireless device and a reception time offset of the receiver circuit of the wireless device (In the example of the Bluetooth communication, the timing synchronization error may be calculated based on a sequence known by audio source 102 and primary wireless headphone 104 or secondary wireless headphone 106 (e.g., the access code according to the Bluetooth protocol). Demodulation module 306 may perform the demodulation function to calculate the carrier synchronization error. Carrier synchronization error may be determined based on the frequency offset between the carrier wave of the received audio signal and the local oscillation of primary wireless headphone 104 or secondary wireless headphone 106 (e.g., the crystal oscillation frequency of clock oscillator 312). Clock frequency module 308 in this example may be operatively coupled to demodulation module 306 and PLL 310 and configured to adjust the frequency of the local clock based on the at least one synchronization error (e.g., the timing synchronization error and/or the carrier synchronization error). Clock frequency module 308 may adjust the local oscillation frequency of clock oscillator 312 via PLL 310 to match the remote oscillation frequency of the clock of audio source 102. In some embodiments, the timing synchronization error alone may be used by clock frequency module 308 to adjust the local clock. In the example of the Bluetooth communication, the received sequence in the received audio signal known by audio source 102 and primary or secondary wireless headphone 104 or 106 may be used to match or correlate the local sequence which may have timing offset with the received known sequence. The timing offset between the local sequence and the received known sequence is the timing synchronization error in this example. In some embodiments, the carrier timing synchronization error may be used as well by clock frequency module 308 to tune the local clock to further improve the clock synchronization.; Col. 17, lines 15-45).

Claims 2, 5, Tong discloses generating the frequency offset by comparing a frequency count number of the receiver circuit (receiver circuit; Fig. 2, els. 208, 210, 212;  Fig. 2, els. 222, 224, 226; Col. 12, lines 5-10, lines 18-22; Col. 14, lines 33-36) of the wireless device (primary wireless headphone and secondary wireless headphone; Fig. 1A, els. 104, 106; Col. 5, lines 40-60) with a specified frequency count number transmitted from the master device (master device; audio source, smart phone, computer; Col. 5, lines 25-40) (In the example of the Bluetooth communication, the timing synchronization error may be calculated based on a sequence known by audio source 102 and primary wireless headphone 104 or secondary wireless headphone 106 (e.g., the access code according to the Bluetooth protocol). Demodulation module 306 may perform the demodulation function to calculate the carrier synchronization error. Carrier synchronization error may be determined based on the frequency offset between the carrier wave of the received audio signal and the local oscillation of primary wireless headphone 104 or secondary wireless headphone 106 (e.g., the crystal oscillation frequency of clock oscillator 312). Clock frequency module 308 in this example may be operatively coupled to demodulation module 306 and PLL 310 and configured to adjust the frequency of the local clock based on the at least one synchronization error (e.g., the timing synchronization error and/or the carrier synchronization error). Clock frequency module 308 may adjust the local oscillation frequency of clock oscillator 312 via PLL 310 to match the remote oscillation frequency of the clock of audio source 102. In some embodiments, the timing synchronization error alone may be used by clock frequency module 308 to adjust the local clock. In the example of the Bluetooth communication, the received sequence in the received audio signal known by audio source 102 and primary or secondary wireless headphone 104 or 106 may be used to match or correlate the local sequence which may have timing offset with the received known sequence. The timing offset between the local sequence and the received known sequence is the timing synchronization error in this example. In some embodiments, the carrier timing synchronization error may be used as well by clock frequency module 308 to tune the local clock to further improve the clock synchronization.; Col. 17, lines 15-45).

Claims 3, 6, Tong discloses generating the reception time offset by comparing a reception timing of the receiver circuit (receiver circuit; Fig. 2, els. 208, 210, 212;  Fig. 2, els. 222, 224, 226; Col. 12, lines 5-10, lines 18-22; Col. 14, lines 33-36) of the wireless device (primary wireless headphone and secondary wireless headphone; Fig. 1A, els. 104, 106; Col. 5, lines 40-60) with a specified reception timing transmitted from the master device (master device; audio source, smart phone, computer; Col. 5, lines 25-40) (In the example of the Bluetooth communication, the timing synchronization error may be calculated based on a sequence known by audio source 102 and primary wireless headphone 104 or secondary wireless headphone 106 (e.g., the access code according to the Bluetooth protocol). Demodulation module 306 may perform the demodulation function to calculate the carrier synchronization error. Carrier synchronization error may be determined based on the frequency offset between the carrier wave of the received audio signal and the local oscillation of primary wireless headphone 104 or secondary wireless headphone 106 (e.g., the crystal oscillation frequency of clock oscillator 312). Clock frequency module 308 in this example may be operatively coupled to demodulation module 306 and PLL 310 and configured to adjust the frequency of the local clock based on the at least one synchronization error (e.g., the timing synchronization error and/or the carrier synchronization error). Clock frequency module 308 may adjust the local oscillation frequency of clock oscillator 312 via PLL 310 to match the remote oscillation frequency of the clock of audio source 102. In some embodiments, the timing synchronization error alone may be used by clock frequency module 308 to adjust the local clock. In the example of the Bluetooth communication, the received sequence in the received audio signal known by audio source 102 and primary or secondary wireless headphone 104 or 106 may be used to match or correlate the local sequence which may have timing offset with the received known sequence. The timing offset between the local sequence and the received known sequence is the timing synchronization error in this example. In some embodiments, the carrier timing synchronization error may be used as well by clock frequency module 308 to tune the local clock to further improve the clock synchronization.; Col. 17, lines 15-45).

Claim 4,  the limitation of claim 4 analyzed with respect to claim 1, the further limitation of claim 4 disclosed by Tong discloses a Bluetooth wireless device (primary wireless headphone and secondary wireless headphone; Fig. 1A, els. 104, 106; Col. 5, lines 40-60) comprising a receiver circuit (a receiver circuit; Fig. 2, els. 208, 210, 212;  Fig. 2, els. 222, 224, 226; Col. 12, lines 5-10, lines 18-22; Col. 14, lines 33-36), and a controlling circuit (control module; Fig. 2, els. 220, 234; Col. 13, lines 65-Col. 14, lines -2; Col. 15, lines 15-17), coupled to the receiver circuit (Primary wireless transceiver may include an antenna 208, a high RF module 210, a low RF module 212, a physical layer module 214, a MAC layer module 216, a host controller interface (HCI) 218, and a control module 220. Some or all of the modules mentioned above may be integrated in the same IC chip to reduce the chip size and/or power consumption. Primary wireless headphone 104 may present at least part of the audio information received from audio source 102 to the user via one of the user's ear.; Col. 12; lines 4-14).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908.  The examiner can normally be reached on 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KOUROUSH MOHEBBI/
Primary Examiner, Art Unit 2471
6/09/2022